Citation Nr: 1027968	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO.  08-17 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent 
prior to May 23, 2008 for diabetes mellitus, type II.

2.  Entitlement to an initial evaluation in excess of 20 percent 
from May 23, 2008 for diabetes mellitus, type II

3.  Entitlement to service connection for cancer of the 
lumbosacral spine, to include as secondary to the service-
connected prostate cancer.

4.  Entitlement to service connection for arthritis of multiple 
joints.

5.  Entitlement to service connection for loss of the bilateral 
great toenails.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1962 to July 1965.

This matter comes before the Board of Veterans' Appeals (Board) 
from an October 2007 rating decision by the above Department of 
Veterans Affairs (VA) Regional Office (RO).

Service connection for degenerative arthritis of the lumbar spine 
was denied in an April 2006 rating decision.  The Veteran did not 
appeal that decision and it became final.  In the present claim, 
the Veteran has not raised the issue of degenerative arthritis of 
the lumbar spine.  However, the record indicates that at a VA 
examination in August 2007 the examiner felt that the Veteran's 
degenerative low back disorder could be related to his service-
connected prostate cancer.  Therefore, the issue of whether new 
and material evidence has been submitted to reopen the previously 
denied claim of service connection for degenerative arthritis of 
the lumbar spine has been raised by the record but not 
adjudicated by the RO.  Thus, the Board does not have 
jurisdiction over it, and it is REFERRED to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  Prior to April 9, 2008, the Veteran's diabetes mellitus, type 
II was managed by a restricted diet.

2.  From April 9, 2008, forward, the Veteran's diabetes mellitus, 
type II has been managed by a restricted diet and an oral 
hypoglycemic agent.

3.  The competent and probative evidence preponderates against a 
finding that cancer of the lumbosacral spine is due to any 
incident or event in active service, and cancer of the 
lumbosacral spine is not proximately due to or the result of the 
Veteran's service-connected prostate cancer, on either a 
causation or aggravation basis.

4.  The competent and probative evidence preponderates against a 
finding that arthritis of multiple joints is due to any incident 
or event in active service, and arthritis is not shown to have 
been manifested either in service or within one year after 
separation from service.

5.  The competent and probative evidence preponderates against a 
finding that the loss of the Veteran's great toenails is due to 
any incident or event in active service.


CONCLUSIONS OF LAW

1.  Prior to April 9, 2008, the criteria for an initial 
disability rating higher than 10 percent for diabetes mellitus, 
type II, were not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.119, Diagnostic Code 
(DC) 7913 (2009).

2.  From April 9, 2008, to May 23, 2008, the criteria for an 
initial disability rating of 20 percent for diabetes mellitus, 
type II, were met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.119, DC 7913.

3.  From May 23, 2008, the criteria for an initial disability 
rating higher than 20 percent for diabetes mellitus, type II, 
have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.119, DC 7913

4.  Cancer of the lumbosacral spine was not incurred in or 
aggravated by service, and is not due to, the result of, or 
aggravated by the Veteran's service-connected prostate cancer.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.304, 3.310 (2009).


5.  Arthritis of multiple joints was not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2009).  

6.  The loss of the great toenails was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1) as amended, 73 Fed. Reg. 
23,353 (April 30, 2008).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  In this case, the appellant has not 
demonstrated any prejudicial or harmful error in VCAA notice, 
and, as discussed below, the Board has found none.

In a claim for increase, the VCAA requirement is generic notice, 
that is, the type of evidence needed to substantiate the claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment, as well as general notice regarding how disability 
ratings and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (2009).  

The Veteran's increased-rating claim here arises from his 
disagreement with the initial evaluation following the grant of 
service connection.  In Dingess v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007), the Court held that, in cases where service connection 
has been granted and an initial disability rating and effective 
date have been assigned, the typical service-connection claim has 
been more than substantiated, it has in fact been proven, thereby 
rendering section 5103(a) notice no longer required because the 
purpose which that notice is intended to serve has been 
fulfilled.  Id. at 490-91; Dunlap v. Nicholson, 21 Vet. App. 112, 
117 (2007).  Therefore, no further notice, beyond that afforded 
in the context of the Veteran's initial claim for service 
connection, is needed under the VCAA.

In April 2007 and July 2007 VA sent the Veteran letters informing 
him of the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letters informed the Veteran that VA would assist him 
in obtaining evidence necessary to support his claim, such as 
medical records, employment records, or records from other 
Federal agencies.  He was advised that it is his responsibility 
to provide or identify, and furnish authorization where necessary 
for the RO to obtain, any supportive evidence pertinent to his 
claim.  See 38 C.F.R. § 3.159(b)(1).  Although no longer 
required, the appellant was also asked to submit evidence and/or 
information in his possession to the RO.

The Board finds that the content of the letters provided to the 
Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and 
assist.  In addition, the October 2007 rating decision, March 
2008 SOC, and March 2010 SSOC explained the basis for the RO's 
action, and the SOC and SSOC provided him with additional periods 
to submit more evidence.  It appears that all obtainable evidence 
identified by the Veteran relative to his claim has been obtained 
and associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, supra, 
requires more extensive notice in claims for compensation, e.g., 
as to potential downstream issues such as disability rating and 
effective date.  This requirement was fulfilled in the April 2007 
and October 2007 letters which VA sent to the Veteran.

The RO did not afford the Veteran a VA examination for arthritis 
of the joints or the loss of the bilateral great toenails on the 
basis that there is already sufficient medical evidence to decide 
the claim, and the Board agrees.  In McClendon v. Nicholson, 
20 Vet. App. 79 (2006), the Court reviewed the criteria for 
determining when an examination is required by applicable 
regulation and how the Board applies 38 C.F.R. § 3.159(c).  The 
three salient benchmarks are: competent evidence of a current 
disability or recurrent symptoms; establishment of an in-service 
event, injury, or disease; and indication that the current 
disability may be associated with an in-service event.  While the 
Veteran had been diagnosed with arthritis of his hands and his 
great toenails were removed, there is no indication that they are 
associated with an in-service event, as discussed below in 
detail.  Therefore, the Board finds that the evidence of record 
does not trigger the necessity of an examination in order to 
decide these claims on the merits.  See 38 C.F.R. § 3.159(c).

The Board finds that the VA examinations which the Veteran has 
been afforded for his type II diabetes mellitus and cancer of the 
lumbosacral spine were sufficient, because the examiners 
supported their conclusions with analysis that can be weighed 
against the other evidence of record.  Stefl v. Nicholson.  21 
Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 
Vet. App. 295, 304 (2008) (Board "must be able to conclude that 
a medical expert has applied valid medical analysis to the 
significant facts of the particular case in order to reach the 
conclusion submitted in the medical opinion").

Accordingly, we find that VA has satisfied its duty to assist the 
Veteran in apprising him as to the evidence needed, and in 
obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of Appeals 
for Veteran Claims has held that such remands are to be avoided.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail.  The Court has also 
stated, "It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.


II.  Relevant Law, Factual Background, and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.303(a) (2009).  Service connection may be granted for disease 
that is diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

Where there is a chronic disease shown as such in service or 
within a presumptive period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent manifestations 
of the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation in service will permit service connection.  To show 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  When the 
disease identity is established, there is no requirement of 
evidentiary showing of continuity.  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  Id.

The U.S. Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there must 
(1) be medical evidence of a current disability; (2) evidence of 
in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995); aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Alternatively, service connection based on continuity of 
symptomatology may be established if a claimant can demonstrate 
(1) that a condition was "noted" during service; (2) evidence 
of post-service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances lay evidence of a nexus 
between the present disability and the symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 495-96; see Hickson, supra, at 253 (lay 
evidence of in-service incurrence is sufficient in some 
circumstances for purposes of establishing service connection); 
38 C.F.R. § 3.303(b).

As provided by 38 U.S.C.A. § 1154(a), VA is required to give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), 
the Federal Circuit has stated that competent medical evidence is 
not required when the determinative issue in a claim for benefits 
involves either medical etiology or a medical diagnosis.  
Instead, under section 1154(a), lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when a lay 
person is competent to identify the medical condition, the lay 
person is reporting a contemporaneous medical diagnosis, or lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  See Davidson v. Shinseki, 
581 F.3d 1313, 1316 (Fed. Cir. 2009).

Service connection may also be granted for disability which is 
proximately due to or the result of service-connected disability.  
38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).  An increase in severity of a non-service-connected 
disorder that is proximately due to or the result of a service-
connected disability, and not due to the natural progress of the 
non-service-connected condition, will be service connected.  
Aggravation will be established by determining the baseline level 
of severity of the non-service-connected condition and deducting 
that baseline level, as well as any increase due to the natural 
progress of the disease, from the current level.  38 C.F.R. 
§ 3.310(b).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 
C.F.R. Part 4 (2009).  When a question arises as to which of two 
evaluations shall be assigned, the higher evaluation will be 
assigned of the disability picture that more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons used to support the conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to its 
history and that there be an emphasis placed upon the limitation 
of activity imposed by the disabling condition, and 38 C.F.R. § 
4.2, which requires that medical reports be interpreted in light 
of the whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate to 
protect claimants against an adverse decision based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and any 
changes in the condition.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, when the current appeal arose from the initially 
assigned rating, consideration must be given as to whether staged 
ratings should be assigned to reflect entitlement to a higher 
rating at any point during the pendency of the claim.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  Also, staged ratings are 
appropriate in any increased-rating claim in which distinct time 
periods with different ratable symptoms can be identified.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

A.  Increased Initial Evaluation for Diabetes Mellitus, Type II

Diagnostic Code (DC) 7913 provides ratings for diabetes mellitus.  
Diabetes mellitus that is manageable by restricted diet only is 
rated 10 percent disabling.  Diabetes requiring insulin and 
restricted diet, or; oral hypoglycemic agent and restricted diet, 
is rated 20 percent disabling.  Diabetes requiring insulin, 
restricted diet, and regulation of activities is rated 40 percent 
disabling.  Diabetes requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations per 
year or twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately rated, 
is rated 60 percent disabling.  Diabetes requiring more than one 
daily injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year or 
weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately rated, is rated 100 percent 
disabling.  38 C.F.R. § 4.119 (2009).

Note (1) to Diagnostic Code 7913 provides that compensable 
complications of diabetes are to be rated separately unless they 
are part of the criteria used to support a 100 percent rating 
(under DC 7913).  Noncompensable complications are considered 
part of the diabetic process under DC 7913.  Note (2) provides 
that, when diabetes mellitus has been conclusively diagnosed, the 
adjudicator is not to request a glucose tolerance test solely for 
rating purposes.  38 C.F.R. § 4.119.

Reviewing the evidence of record, at December 2006 VA treatment 
the Veteran's blood sugar was reported as "slightly abnormal."

He underwent a VA examination for diabetes mellitus in August 
2007.  It was noted that he had been diagnosed with diabetes 
mellitus six or seven months before by a private doctor.  The 
Veteran was started on a diabetic diet and on exercise.  He did 
not check his blood sugars at home, and occasionally a nurse at 
his workplace did but he was not sure what his levels were.  He 
had no problems with his vision, and it was noted that he had 
hypertension, diagnosed 18 years before, for which he took 
medication.  The examiner opined that the diabetes did not 
restrict the Veteran from activities, and the Veteran had never 
been hospitalized for diabetes, keloid acidosis, or hypoglycemia.  
The Veteran's last hemoglobin A1C, in June 2007, was 6.5.  The 
examiner noted that there were no other complications from the 
diabetes.

January 2008 VA treatment notes indicate that the Veteran had an 
elevated A1C reading, which was indicative of poor blood glucose 
control in the prior 60 days.  On May 23, 2008 he submitted 
photocopies of a prescription bottle with his name on the label 
for Metformin.  The date of the prescription was April 9, 2008, 
and it was written by H.B., M.D., a private physician who treated 
the Veteran.  The record indicates that, four days before, the 
Veteran had refilled a prescription from Dr. B for strips to 
check his blood sugar.

The Veteran had another VA examination for diabetes in April 
2009.  The examiner noted that the Veteran did not check his 
blood sugars on a daily basis and did not know what his range 
was, but it was noted that the last hemoglobin from April 2009 
was 6.1.  He had not been diagnosed with ketoacidosis or 
hypoglycemic reactions, was not on a restricted diet, did not 
have weight gain or loss, and did not have restricted activities 
due to diabetes.  He was taking Janumet and Metformin on a daily 
basis.  The Veteran visited his diabetes care provider every few 
months.  The examiner diagnosed diabetes mellitus, type II, 
presently stable.  It was noted that the Veteran did not have 
cardiovascular, neurological, bladder, bowel, visual or skin 
complications secondary to diabetes mellitus.

In evaluating the Veteran's claim, the Board notes that the 
record does not show that he has ever required insulin for his 
service-connected diabetes mellitus, type II.  Therefore, he 
cannot qualify for an evaluation in excess of 20 percent at any 
time during the claims period.  See 38 C.F.R. § 4.119, DC 7913.  
The record does not indicate that the Veteran took oral 
medication for his diabetes before April 9, 2008, the date of his 
Metformin prescription.  A 20 percent evaluation requires insulin 
and a restricted diet or an oral hypoglycemic agent and a 
restricted diet.  Id.  Since the record does not show that the 
Veteran used an oral hypoglycemic agent and was on a restricted 
diet prior to April 9, 2008, a 20 percent evaluation cannot be 
awarded prior to that date.  See id.

Accordingly, a 20 percent evaluation for diabetes mellitus, type 
II, is granted as of April 8, 2008.  The preponderance of the 
evidence is against the claim for an evaluation in excess of 10 
percent prior to April 9, 2008, and in excess of 20 percent from 
April 8, 2008, for type II diabetes mellitus.

Given the Veteran's complaints associated with employment, the 
Board has also considered whether this case should be referred to 
the Director of the VA Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  See 
Barringer v. Peake, 22 Vet. App. 242 (2008).  The record reflects 
that the Veteran has not required frequent hospitalization for 
diabetes, and that the manifestations of the disability are not 
in excess of those contemplated by the assigned rating.  
Furthermore, although the Veteran experiences occupational 
impairment, there is no indication in the record that the average 
industrial impairment from the disability would be in excess of 
that contemplated by the assigned ratings.  The Court has held 
that, "if the criteria reasonably describe the claimant's 
disability level and symptomatology, then the claimant's 
disability picture is contemplated by the rating schedule, the 
assigned schedular evaluation is, therefore, adequate, and no 
referral is required."  Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  Therefore, the Board has concluded that referral of this 
case for extra-schedular consideration is not in order.

B.  Service Connection for Cancer of the Lumbosacral Spine

The Veteran's service treatment records (STRs) do not show any 
complaints or diagnoses related to cancer of the lumbosacral 
spine.  December 2003 X-rays of the lumbosacral spine showed that 
the Veteran had degenerative joint disease of the lumbar spine.  
April 2005 VA spine treatment notes indicate that a bone scan 
showed a potential blastic lesion of L3.  It was found to be 
likely due to degenerative changes, but metastatic disease could 
not be completely ruled out.  The treating physician opined, 
based on a review of the March 2005 prostate- specific antigen 
(PSA) measurement of less than 0.1 and December 2004 and December 
2003 MRI results, that the results of the bone scan were likely 
degenerative and not metastatic.  

An April 2007 MRI of the lumbar spine from private treatment 
showed a "strong suspicion" of metastatic disease involving the 
L3, L4 and L5 vertebral bodies and the right L4 and L5 pedicles.  
The Veteran had a VA examination for his spine in August 2007.  
He reported that, four months before, he had begun experiencing 
severe mechanical low back pain on a daily basis that he rated as 
a nine to ten out of ten.  He denied any flare-up pain symptoms 
and reported vaguely bilateral L4 radicular pattern paresthesias 
and dysthesias.  He also denied signs and symptoms consistent 
with cauda equina syndrome.  The examiner observed that the 
Veteran walked slowly and deliberately with an antalgic gait.  
The curvature of the thoracolumbar spine was normal, there was 
full motor strength, reflexes were physiologic and symmetric, 
Babinski sign was negative, and a straight leg raising was 
negative.  In addition to examining the Veteran, the VA examiner 
reviewed the claims file, including imaging reports.  While the 
examiner felt that it was likely that the Veteran's lumbar spine 
symptoms were related to his prostate cancer, he opined that the 
lesions were most likely due to degenerative changes, but noted 
that metastatic lesions could not be ruled out.  His rationale 
was the result of the bone scans.  

We recognize the sincerity of the arguments advanced by the 
Veteran that he has cancer of the lumbosacral spine which is 
service connected.  However, the resolution of issues that 
involve medical knowledge, such as the diagnosis of a disability 
and the determination of medical etiology, requires professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  It is true that the Veteran's lay statements may be 
competent to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay observation.  
38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see 
Jandreau, supra; Buchanan, supra (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when a lay person is competent to identify the 
medical condition, the lay person is reporting a contemporaneous 
medical diagnosis, or lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
Davidson, supra.  However, cancer requires specialized training 
for a determination as to diagnosis and causation, and is 
therefore not susceptible of lay opinions on etiology.  In the 
present case, the record does not show that the Veteran has been 
diagnosed with cancer of the lumbosacral spine.  

An April 2007 MRI of the lumbar spine from private treatment 
showed a "strong suspicion" of metastatic disease involving the 
L3, L4, and L5 vertebral bodies and the right L4 and L5 pedicles.  
It is unclear whether "a strong suspicion" means at least as 
likely as not.  In contrast, the April 2007 VA examiner opined 
that the lesions are most likely due to degenerative changes 
based on the bone scan results, and the April 2005 VA treating 
physician opined, based on a review of the March 2005 PSA 
measurement of less than 0.1 and December 2004 and December 2003 
MRI results, that the results of the bone scan were likely 
degenerative and not metastatic. 

In assessing the relative weight of the evidence of record, the 
Board gives the most probative value to the opinion of the April 
2005 VA treating physician because he clearly explained the 
rationale for his opinion and based it on the PSA measurement in 
addition to imaging results.  See Stefl v. Nicholson.  21 Vet. 
App. 120, 124 (2007) (medical opinion must support its conclusion 
with an analysis the Board can consider and weigh against other 
evidence in the record).  Furthermore, it is noted that the VA 
examiner reviewed the claims file which contained the April 2007 
MRI results, and did not feel that the lesions were most likely 
degenerative.  Therefore, the Board finds that the preponderance 
of the evidence is against the Veteran's claim of service 
connection for cancer of the lumbosacral spine.

Because the evidence preponderates against the claim of service 
connection for cancer of the lumbosacral spine, the benefit-of-
the-doubt doctrine is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

C.  Service Connection for Arthritis of Multiple Joints

The STRs do not show any treatment or complaints related to 
arthritis of multiple joints.  The post-service treatment records 
show that in March 2005 the Veteran complained of bilateral 
chronic hand pain, and he was advised to take tramadol.   
October 2008 and April 2009 VA treatment notes indicate that the 
Veteran has arthritis in his hands.  He also had complained of 
hip pain.  He had outside treatment which included a steroid 
injection.  Imaging results that are of record do not show 
arthritis related to any joints besides the lumbar spine.  As 
discussed above, arthritis of the lumbar spine is not at issue in 
the present case.

As above, we recognize the sincerity of the arguments advanced by 
the Veteran that his arthritis of the joints is service 
connected.  However, the resolution of issues that involve 
medical knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, requires professional 
evidence.  See Espiritu, supra.  The Veteran's lay statements may 
be competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159(a); see Jandreau, supra; Buchanan, supra.  Lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition when a lay person is competent to identify the medical 
condition, the lay person is reporting a contemporaneous medical 
diagnosis, or lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  Davidson, 
supra.  However, arthritis requires specialized training for a 
determination as to diagnosis and causation, and is therefore not 
susceptible of lay opinions on etiology.  In the present case, 
there is no competent evidence of record showing that the 
Veteran's arthritis of multiple joints is related to service.

Because the evidence preponderates against the claim of service 
connection for arthritis of multiple joints, the benefit-of-the-
doubt doctrine is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

D.  Service Connection for Loss of Great Toenails

The STRs show that in July 1964 the Veteran complained of an 
ingrown toenail on the left great toe.  No follow-up treatment 
was indicated.  On a June 1965 medical history report the Veteran 
indicated that he had never had any foot trouble, and on 
examination his feet were found to be normal.

The post-service treatment records show that in March 2005 the 
Veteran had podiatry treatment for a tender left hallux (great) 
nail.  He was diagnosed with onychogryphosis, and the toenail was 
removed.

Private podiatry treatment records from December 2006 indicate 
that the Veteran's chief complaint was ingrown toenails on the 
great toes.  He indicated that this was a recurrent problem, that 
the nails had been removed years ago but grew back, and that this 
had been an increasing problem for the past six months.  It was 
painful if his shoes pressed on it.  On examination there were no 
gross or obvious orthopedic deformities.  The hallux nails were 
markedly pincered, each with a large peak, discolored and showing 
subungual debris, and tender to palpation.  The Veteran was 
diagnosed with recurrent onychocryptosis with onychomycosis and 
gryposis, bilateral hallux.  He underwent a permanent removal of 
the toenails.

The Veteran is clearly sincere in his belief that the loss of his 
great toenails is service connected.  However, under Espiritu, 
supra, the resolution of issues that involve medical knowledge, 
such as the diagnosis of a disability and the determination of 
medical etiology, requires professional evidence  It is true that 
the Veteran's lay statements may be competent to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a); 
38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau, supra; Buchanan, 
supra.  Lay evidence can be competent and sufficient to establish 
a diagnosis of a condition when a lay person is competent to 
identify the medical condition, the lay person is reporting a 
contemporaneous medical diagnosis, or lay testimony describing 
symptoms at the time supports a later diagnosis by a medical 
professional.  Davidson, supra.  However, the loss of the great 
toenails requires specialized training for a determination as to 
diagnosis and causation, and is therefore not susceptible of lay 
opinions on etiology.  In the present case, there is no competent 
evidence of record showing that the Veteran's loss of his great 
toenails is related to his active military service.  Although he 
had an ingrown toenail during his active service, it appears to 
have been of a transient nature.  On a medical history report 
about a year later he indicated never having had trouble with his 
feet, and on examination at that time his feet were normal.

Because the evidence preponderates against the claim of service 
connection for the loss of the great toenails, the benefit-of-
the-doubt doctrine is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra


ORDER

Entitlement to an evaluation in excess of 10 percent prior to 
April 9, 2008, for diabetes mellitus, type II, is denied. 

Entitlement to an evaluation of 20 percent from April 9, 2008, 
through May 22, 2008, for diabetes mellitus, type II, is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.

Entitlement to an evaluation in excess of 20 percent prior to May 
23, 2008, for diabetes mellitus, type II, is denied. 

Service connection for cancer of the lumbosacral spine is denied.

Service connection for arthritis of multiple joints is denied.

Service connection for loss of the great toenails is denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


